Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyer, J.), rendered December 19, 1991, convicting him of attempted criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Prior to his commission of the present felony offense, the defendant had been previously convicted of the felony of criminal possession of a weapon in the third degree (see, People v Britton, 208 AD2d 761 [decided herewith]). Accordingly, we find no merit to the defendant’s contention on appeal that he was improperly sentenced as a second felony offender (Penal Law § 60.05). Bracken, J. P., Lawrence, Santucci and Goldstein, JJ., concur.